175 Kan. 372 (1953)
264 P.2d 920
JAMES A. McFADDEN, Appellee,
v.
JOHN K. McFADDEN and BERDIE McFADDEN BLESER, Appellants.
No. 39,039
Supreme Court of Kansas.
Opinion on rehearing filed December 12, 1953.
John R. Alden, of Hutchinson, argued the cause and was on the briefs for the appellants.
George Barrett, of Pratt, argued the cause, and Baxter Taylor, of Oklahoma City, Okla., and E.R. Barnes and Richard Barrett, both of Pratt, were with him on the briefs for the appellee.

OPINION ON REHEARING.
The opinion of the court was delivered by
PRICE, J.:
The original opinion in this case is reported at 174 Kan. 533, 257 P.2d 146. The facts and questions involved will not be repeated here. A rehearing was granted to appellee. The parties filed additional briefs and the case was reargued orally at our November, 1953, session.
The court has re-examined the issues involved but finds nothing to cause it to alter the former decision, and it is adhered to.